Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.366 Filed 04/30/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                                             Case: 2:21-cr-20295
 United States of America,                   Assigned To : Tarnow, Arthur J.
                                             Referral Judge: Grand, David R.
       Plaintiff,                            Assign. Date : 4/30/2021
                                             Description: INFO USA v. Muhammad S. Awaisi (jo)
 v.
                                              Violations:
 Muhammad S. Awaisi,                          18 U.S.C. §§ 371, 1425(a)

      Defendants.
 ________________________________/


                                INFORMATION

THE UNITED STATES ATTORNEY CHARGES

                          GENERAL ALLEGATIONS

      At all times relevant to this Information:

      1.    An alien may naturalize and thereby attain United States citizenship

when certain residency and other requirements of law are met.

      2.    Section 312 of the Immigration and Nationality Act, as amended, 8

U.S.C. § 1423 (Section 312) sets forth some of those requirements: Naturalization

applicants must, as a general rule, demonstrate “an understanding of the English

language, including an ability to read, write, and speak words in ordinary usage in

the English language: Provided, That the requirements…shall be met if the

applicant can read or write simple words and phrases to the end that a reasonable


                                         1
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.367 Filed 04/30/21 Page 2 of 10




test of his literacy shall be made and that no extraordinary or unreasonable

condition shall be imposed upon the applicant.”

      3.     Section 312 also requires naturalization applicants to demonstrate a

knowledge and understanding of civics, namely, of “the fundamentals of the

history, and of the principles and form of government, of the United States.”

      4.     Ordinarily, if a naturalization applicant cannot meet the English

language and civics requirements, the applicant is not permitted to naturalize and

become a United States citizen.

      5.     But Section 312 permits a naturalization applicant who is unable to

meet the English language or civics requirements because of a physical or

developmental disability or a mental impairment to nevertheless naturalize and

become a United States citizen.

      6.     An applicant with such a physical or developmental disability or

mental impairment must submit Form N-648 (Medical Certification for Disability

Exception), a document required under the immigration laws and regulations, to

U.S. Citizenship and Immigration Services (USCIS) when applying to become a

naturalized citizen.

      7.     Form N-648 (Medical Certification for Disability Exception) is

completed by a medical professional who must state (1) the clinical diagnosis of

the naturalization applicant’s disability or impairment, (2) a description of the

                                          2
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.368 Filed 04/30/21 Page 3 of 10




disability or impairment, (3) the cause of the disability or impairment, (4) the

clinical methods used to diagnose the disability or impairment, and (5) a

description of how the disability or impairment affects the naturalization

applicant’s ability to understand English or demonstrate knowledge and

understanding of civics.

      8.     Before adjudicating a naturalization application, USCIS will interview

the naturalization applicant under oath, at which time the applicant will attest to the

truthfulness of the naturalization application and related documentation. Following

the interview, if USCIS approves the Form N-648 (Medical Certification for

Disability Exception), and if the applicant is otherwise eligible to naturalize, the

application is approved, and the applicant is permitted to take the oath of

citizenship, thereby becoming a United States citizen without meeting the English

language and civics requirements of Section 312 that ordinarily apply.

      9.     Firoza VAN HORN is a licensed clinical psychologist with offices in

Bloomfield Hills, Michigan.

      10.    Mohammad S. AWAISI is a licensed medical doctor who has

practiced at the same location.




                                          3
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.369 Filed 04/30/21 Page 4 of 10




                              COUNT ONE
  18 U.S.C. § 371 – Conspiracy to Procure Naturalization Contrary to Law

      11.    The allegations in paragraphs 1 through 10 are incorporated into this

count by reference.

      12.    From on or about January 1, 2020, in the Eastern District of Michigan,

and elsewhere, VAN HORN and AWAISI, knowingly and voluntarily conspired

and agreed with themselves and other individuals, both known and unknown, to

procure naturalization of noncitizens, contrary to law, in violation of 18 U.S.C. §

1425(a). Specifically, it was the object of the conspiracy to provide false

information to USCIS and procure naturalization for applicants who had not met

the statutory requirements for citizenship.

                      Manner and Means of the Conspiracy

      13.    It was part of the conspiracy that VAN HORN would fraudulently

diagnose naturalization applicants with psychological disorders on Form N-648

(Medical Certification for Disability Exceptions), falsely stating therein that she

had used various clinical methods to come to such diagnoses knowing full well she

had not utilized the stated clinical methods. She would falsely state that the

applicant’s purported disability or impairment prevented the applicant from

demonstrating one or more of the statutory requirements to become a naturalized

citizen. VAN HORN would coach naturalization applicants on how to act during


                                          4
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.370 Filed 04/30/21 Page 5 of 10




their naturalization interviews consistent with the false diagnoses to maximize the

chance of a successful interview.

      14.    It was part of the conspiracy that AWAISI would author supporting

medical records to the Form N-648 (Medical Certification for Disability

Exceptions) documentation created by VAN HORN, in which he would falsely

memorialize medical exams, state false diagnoses, and issue prescriptions,

including for controlled substances, without medical necessity or justification.

      15.    It was part of the conspiracy that naturalization applicants would

submit the fraudulent documentation created by VAN HORN and AWAISI to

USCIS, falsely testify under oath in support of their naturalization applications,

and thereby avoid one or more of the statutory requirements for naturalization,

including that applicants demonstrate the ability to read English, write English,

speak English, and demonstrate a knowledge of United States history and civics.

      16.    It was part of the conspiracy that such naturalization applicants would

make cash payments for the fraudulent documentation created by VAN HORN and

AWAISI, and that VAN HORN would store significant sums of cash at her

residence.

                                    Overt Acts

      17.    The defendants and other co-conspirators committed the following

overt acts, among others, in furtherance of the conspiracy:

                                          5
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.371 Filed 04/30/21 Page 6 of 10




              a. On or about June 24, 2021, VAN HORN took a $700.00 cash

                 payment from Individual-1 as payment for creating a fraudulent

                 Form N-648 (Medical Certification for Disability) and

                 supporting medical record.

              b. On or about July 6, 2020, in the Eastern District of Michigan,

                 VAN HORN did execute Form N-648 (Medical Certification

                 for Disability) under the penalty of perjury with respect to

                 Individual-1, in which she did willfully and knowingly state a

                 false diagnosis for Individual-1, to wit: Major Depressive

                 Disorder (Severe).

              c. On or around the same time and place, AWAISI did willfully

                 and knowingly author a false medical record for use in support

                 of the fraudulent Form N-648 (Medical Certification for

                 Disability), in which he did state falsely that Individual-1

                 presented to him on or about June 25, 2020 with knee pain,

                 depression, sleep problems, concentration problems, dizziness

                 and vertigo.

              d. On or around the same time and place, VAN HORN coached

                 Individual-1 on how to conduct herself at her naturalization

                 interview consistent with her false diagnosis.

                                       6
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.372 Filed 04/30/21 Page 7 of 10




                 e. On or about July 20, 2020, in the Eastern District of Michigan,

                    VAN HORN did execute Form N-648 (Medical Certification

                    for Disability) under the penalty of perjury with respect to

                    Individual-2, in which she did willfully and knowingly state a

                    false diagnosis for Individual-2, to wit: Neurocognitive

                    Disorder Due to a Traumatic Brain Injury.

                 f. On or around the same time and place, AWAISI did willfully

                    and knowingly author a false medical record for use in support

                    of the Form N-648 (Medical Certification for Disability) in

                    which he did state falsely that Individual-2 presented to him on

                    or about June 25, 2020 with complaints of lower back pain,

                    shoulder pain, benign prostatic hyperplasia, headaches,

                    dizziness, and concentration problems.

                 g. On or around the same time and place, Individual-2 made a

                    $700.00 cash payment for the fraudulent documentation.

      All in violation of Title 18, United States Code, Section 371.

                          FORFEITURE ALLEGATION


      18.    Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides

notice of its intention to seek forfeiture of all proceeds, direct or indirect, or

property traceable thereto, all property that facilitated the commission of the
                                            7
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.373 Filed 04/30/21 Page 8 of 10




violations alleged, or property traceable thereto, and all property involved in, or

property traceable thereto, of the violations set for in this Information. Forfeiture

may include, but is not limited to, VAN HORN’S interest in $46,393.01, property

seized on or about November 17, 2021, and forfeiture money judgements in favor

of the United States against VAN HORN in the amount of $300,000.00, and

against AWAISI, in the amount of $20,000.00.

      19.    Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of a defendant:

             a. Cannot be located upon the exercise of due diligence;

             b. Has been transferred or sold to, or deposited with, a third party;

             c. Has been placed beyond the jurisdiction of the Court;

             d. Has been substantially diminished in value; or

             e. Has been commingled with other property that cannot be divided
                without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).




                                           8
Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.374 Filed 04/30/21 Page 9 of 10




SAIMIA S. MOHSIN
Acting United States Attorney


s/Michael C. Martin
MICHAEL C. MARTIN
Chief, National Security Unit

s/Jonathan Goulding
JONATHAN GOULDING
Assistant United States Attorney

Dated: April 30, 2021




                                     9
                           Case 2:21-cr-20295-AJT-DRG ECF No. 40, PageID.375 Filed 04/30/21 Page 10 of 10


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
                                                                                                                        2:21ícrí20295
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y U.S. v. Firoza Van Horn, et al.
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Oakland
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW   ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                                                                                                  20-mj-30473
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      April 30, 2021                                               s/Jonathan Goulding
                                 'DWH                                             Jonathan Goulding
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH(313) 226-9742
                                                                                   )D[ (313) 226-4678
                                                                                   (0DLODGGUHVV jonathan.goulding@usdoj.gov
                                                                                   $WWRUQH\%DU MA664444
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
